DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  the claim limitation stating data of the temperature sensor module is transmitted to the smart phone should rather state data obtained (or acquired) by the temperature sensor module.  Appropriate correction is required.
Claim 5 objected to because of the following informalities:  The presence of the abbreviation APP. Abbreviations should be defined at the first instance.  Appropriate correction is required.
Claim Interpretation
Claim 1 recites the newly amended limitation of “if the wired means is adopted as the transmitting means, a headset insertion hole or a charging hole of the smart phone is used for transmitting data; and if the wireless mean is adopted as the transmitting means, wireless means of NFC, Zig-Bee, Bluetooth, Wi-Fi, RFID or IrDA is adopted for transmitting data ” which in an interpretation it may be construed as a conditional limitation where the conditional limitations may not be given a full weight in light of the below decisions.
In the recent Ex parte Gopalan decision, the PTAB addressed a claim where all of the features were recited in a conditional manner. A first step of “identifying … an outlier” was performed if “traffic is outside of a prediction interval.” A second step of “identifying” was performed “only when a count of outliers … is greater than or equal to two, and exceeds an anomaly threshold.” These were the only two elements of the independent claim. Thus, if the traffic is never outside Gopalan’s prediction interval, then the steps of the method are never performed.
However, the PTAB distinguished Schulhauser and noted that this construction “would render the entire claim meaningless.” Gopalan at p. 5. The Board went on to state, “Although each of these steps is conditional, they are integrated into one method or path and do not cause the claim to diverge into two methods or paths, as in Schulhauser. Thus, we conclude that the broadest reasonable interpretation of claim 1 requires the performance of both steps…” Id. at p. 6.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the limitation stating button sets of the headset or the smart phone are used for switching functions fails to disclose what functions are being referred to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lisy (US Patent No 9579060 B1) in view of Nathan (US Patent No 20170231528 A1).
Regarding claim 1, Lisy teaches an ear temperature measurement of wearable headset, including a headset ((col. 2 line 58 - col. 3 line 10) The systems, devices, and methods of the present invention are designed for use in operations of many varieties. Preferably, the system may be used, or adapted for use, with any head-mounted wearable, including hats, helmets, eyewear, headbands, earphones, earbuds, or the like. In various embodiments the system collects...temperature),
	a temperature sensor module ((col. 3 line 33) Various embodiments may further include various platforms for the sensors, such sensors including temperature sensors)
	and a smartphone ((col. 4 lines 2-6) The device or system may additionally pair with other sensor systems attached to the subject or worn by the subject, for example...cellular phone or smart phone)
	wherein a headset soft cap being disposed at a distal end of the headset (see figure), 

    PNG
    media_image1.png
    619
    500
    media_image1.png
    Greyscale

and characterized in that the temperature sensor module is disposed in the headset ((col. 48 lines 60-66) sensors implemented in wireless earbuds 42 useful for detecting whether the subject is drowsy or alert, focused or unfocused during an occupational task such as driving a vehicle or operating dangerous machinery such as heavy construction equipment or factory equipment. Such sensors preferably comprise ECG, EEG, motion, and/or temperature sensors)
	data of the temperature sensor module is transmitted to the smart phone ((col. 3 lines 54-61) The sensor signals are transmitted through an appropriate link to an electronic data acquisition or controller or other subsystem that might in certain embodiments contain either a small on-board processor and/or other electronic components for not only receiving the sensor(s) signal, but also for possibly filtering, digitizing, converting, calculating and the like of the signal and data into information related to the subject's physiological condition) and displayed on a screen of the smart phone ((col. 46 lines 4-16) invention include a visual display or other visually-stimulating system. Various types of devices are known in the art for generating a visual signal, even in miniature systems that are worn on the head or the eye... the display may consist of a video monitor, set apart from the device of the present invention, which the device may send (and in some cases receive) signals to (and from)… the display may be similarly separated from the device of the present invention but may be integrated into an interfacing device such as a...smartphone, )
	and switching functions ((col. 7 lines 30-33) Based on the instructions to a controller of the environmental regulation system, a digital input and/or an analog input to the environmental regulation system can be changed).
	Lisy fails to teach button sets of the headset or the smart phone are used for switching functions.
	However, Nathan teaches button sets of the headset or the smart phone([0050] the input unit 210 is a set of one or more push buttons).
	Lisy and Nathan are considered analogous because both disclose wearable smartphone paired systems that measure, among other things, temperature. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include an input unit consisting of push buttons in order to allow the user to perform operations such as switching between different modes of operation.
	Regarding claim 2, Lisy teaches wherein the headset is a wired or wireless hanging type, plug-type, in-ear type, around-neck type or bone-conduction type headset ((col. 48 lines 9-22) the earbuds may be connected to each other and/or to an input and/or output device (such as a digital music player, smart phone, or health data monitor) by wire 14. In some embodiments, preferably, wire 14 is a mere tether to keep the earbuds together physically… in which there is no wire 14, the earbuds preferably communicate with each other and/or with another device using a wireless protocol such as Bluetooth or WiFi to transmit digital audio and acquired sensor measurements. … the earbuds may be tethered together (with wired signal connection or not) by a more rigid connector 27 that fits around the head and helps to keep the earbuds snugly in place (as shown in FIG. 2)).
	Regarding claim 3, Lisy teaches wherein the temperature sensor module is selected from a group consisted of a temperature sensing chip module and an infrared transmitting module, or a combination of the above ((col. 25 lines 21-23)  temperature sensors typically use infrared sensors, by, for example, shining an infrared light off the tympanic membrane).
	Regarding claim 4, Lisy teaches wherein a transmitting means of the temperature sensor module transmitting the data to the smart phone is a wired or wireless means; if the wired means is adopted as the transmitting means, a headset insertion hole or a charging hole of the smart phone is used for transmitting data; and if the wireless mean is adopted as the transmitting means, wireless means of NFC, Zig-Bee, Bluetooth, Wi-Fi, RFID or IrDA is adopted for transmitting data ((col. 45 lines 64-67) the device can communicate...to a nearby device on a wired or wireless connection, including Bluetooth, WiFi, or any other protocol known in the art).
	Regarding claim 5, Lisy fails to teach wherein, the button set is selected from a group consisted of a button module of the headset and a virtual button of an APP software stored in the smart phone.
However, Nathan teaches the button set is a button module of the headset ([0050] the input unit 210 is a set of one or more push buttons).
	Lisy and Nathan are considered analogous because both disclose wearable smartphone paired systems that measure, among other things, temperature. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include an input unit consisting of pushbuttons on the headset.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li (US Patent No 10482743 B2).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kostic (US Patent No 20170007167 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL VICTOR POPESCU/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793